

113 HR 3801 IH: To repeal the reductions in military retirement benefits made by the Bipartisan Budget Act of 2013 and to authorize the United States Postal Service to implement a modified Saturday delivery schedule.
U.S. House of Representatives
2013-12-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I113th CONGRESS1st SessionH. R. 3801IN THE HOUSE OF REPRESENTATIVESDecember 19, 2013Mr. Issa introduced the following bill; which was referred to the Committee on Armed Services, and in addition to the Committee on Oversight and Government Reform, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo repeal the reductions in military retirement benefits made by the Bipartisan Budget Act of 2013 and to authorize the United States Postal Service to implement a modified Saturday delivery schedule.1.Repeal of reductions in military retirement benefits made by Bipartisan Budget Act of 2013As of the date of the enactment of the Bipartisan Budget Act of 2013, section 403 of such Act is repealed and title 10, United States Code, is amended to read as such title would read if such section had never been enacted.2.Nationwide mail delivery schedule(a)In generalSection 404 of title 39, United States Code, is amended by inserting after subsection (e) the following:(f)(1)The Postal Service may establish a general, nationwide mail delivery schedule of 5 days per week.(2)The Postal Service shall ensure that, under any schedule established under paragraph (1), there shall not occur more than 2 consecutive days on which mail is not delivered, including as a result of Federal holidays.(3)For a period not to end before January 1, 2019, the Postal Service shall provide domestic competitive product service 6 days per week to each street address that was scheduled to receive package service 6 days per week as of September 30, 2012.(4)Nothing in this section shall be construed to authorize a reduction, or to require an increase, in frequency of mail delivery for any address for which the Postal Service provided delivery on fewer than 6 days per week as of January 1, 2013..(b)Mailbox accessIf the United States Postal Service establishes a general, nationwide mail delivery schedule of 5 days per week, the Postal Service shall amend the Mailing Standards of the United States Postal Service (as set forth in the Domestic Mail Manual) to ensure that the provisions of section 508.3.2.10 of such Manual, as in effect on September 30, 2012, shall apply on any day on which the Postal Service does not deliver mail under the established delivery schedule.